Wright, J.
The demurrer was improperly sustained. 1. The bill is not subject to the objection of multifariousness. It does not unite several distinct complaints against several persons, having no common interest in the matters stated, in such a sense as to bring it within the rule contended for by appellees. The purpose of the bill, and the actual facts, are very different from those arising and discussed in Gammel v. Young, 3 Iowa, 297. There, the proceedings were in dower, and Wynkoop’s title, under the sale, were independent of the question of lien, and proper parties as to one, would not be as to the other. Here the complainant claims under one title. There is but one chain, which he states is defective because of a mistake. This he seeks to correct, and to remove the cloud upon his title, caused by the proceedings under the judgment and sheriff’s sale. He could have joined the several preceding grantees (and grantors) with him, or, at his option, make them respondents. They may be interested in favoring the remedy sought, or, it may be, in resisting it. If there was no mistake, as claimed, they would apparently be interested in resisting the complainant’s bill. And this is the question to be determined. We are clearly of the opinion that the general rule applies, that a bill is not multifarious when it joins a good cause of complaint, growing out of the same transaction, where the defendants are all inte* *308rested in the same claim of right, and where the relief asked, in relation to each, is of the same general character. (Story's Eq. Pl., §§ 284, 530; Powell v. Spaulding, 3 G. Greene, 443; Pierson v. David, 1 Iowa, 23.)
2. • It was not necessary to attach a copy of the execution and sheriff’s deed. These were no part of the basis of the complainant’s bill, within the sense of the statute requiring copies of the instruments sued on. Dorcey v. Patterson, 7 Iowa, 421.
Eeversed.